DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings and Specification
The amendment to the Drawings and Specification filed January 05, 2020 are accepted.  

Allowable Subject Matter
Claims 31-33 and 35-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 31 recites a tape comprising:  a tape body having a front surface, a rear surface, a first longitudinal side edge and a second longitudinal side edge; the tape body having an adhesive on the rear surface for attachment to an object; the tape body having a first and a second longitudinally extending filaments attached thereto, wherein the first and second filaments are arranged such that the second filament when pulled  wherein the first and second filaments are attached to the tape body at a position thereon spaced from both side edges of the tape to a distance which allows bending of the tape in a first side to side direction by extension of the tape along the second longitudinal side edge and in a second side to side direction by extension of the tape along the first longitudinal side edge.  Claim 31 is allowable because the prior art does not teach or suggest, either in combination or alone, a tape comprising the claimed sandwich structure comprising first and second filaments arranged such that the second filament when pulled passes through a slot formed by pulling the first filament through the tape body.  The closest prior art of Van Den Berghe et al. (US 7914638) discloses a tape structure wherein first 36X and second 36Y filaments are arranged relatively adjacent to one another (Fig. 8C below), but discloses that said filaments are arranged such that said second filament is capable of making a separate tear in the tape to remove a free end exposed by removing said first filament to create a second tear in the tape instead of going through the space formed by the first filament (C11, L14-20).  
 
    PNG
    media_image1.png
    459
    670
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        February 27, 2021